       Case 5:20-cv-01210-G Document 1 Filed 12/01/20 Page 1 of 8




                  UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF OKLAHOMA

1. James D. Blue
2. Cade B. Brown
3. James R. Brown
4. Ricky D. Burns
5. James C. Calhoun
6. John M. Clift
7. Kelly T. Crowder
8. Chad E. Daugherty
9. Joshua L. Gregston
10. Bryan L. Karns
11. Duke R. Keeling
12. Michael P. Lotdahl
13. Matthew D. McCombs
14. Matthew W. McNabb
                                                             CIV-20-1210-G
                                          Civil Action No.: _____________
15. Freddie A. Moore
16. Dustin P. Myers
17. Charles M. Peak                       JURY TRIAL DEMANDED
18. Rodney K. Peters
19. Jeffrey D. Peyton
20. Richard T. Prather
21. Jonathan E. Renepe
22. John C. Seyler
23. Blair A. Smith
24. David D. Smith
25. Todd W. Smith
26. Nicholas C. Timmons
27. Tyler C. Tompkins
28. Travis K. Triplett
29. Michael Wise
30. Brett Wright
             Case 5:20-cv-01210-G Document 1 Filed 12/01/20 Page 2 of 8




     31. Dave D. Wright



            Plaintiffs,

v.

 City of Chickasha, Oklahoma

            Defendant.


_____________________________________

                                        COMPLAINT

       1.        The plaintiffs are current and former employees of the defendant City of

Chickasha, Oklahoma (“City” or “Chickasha”), and they bring this action on behalf of

themselves and other employees similarly situated. This is an action for a declaratory

judgment under 28 U.S.C. §§ 2201 and 2202 and for compensation and other relief under

the Fair Labor Standards Act (“FLSA”), as amended, 29 U.S.C. § 201, et seq.

                               JURISDICTION AND VENUE

       2.        Jurisdiction of this action is conferred upon this Court by 29 U.S.C. §

216(b), 28 U.S.C. § 1331, and 28 U.S.C. § 1337. Venue of this action is established in

this Court pursuant to 28 U.S.C. § 1391(b).

                                           PARTIES

       3.        Plaintiffs James D. Blue, Cade B. Brown, James R. Brown, Ricky D.

Burns, James C. Calhoun, John M. Clift, Kelly T. Crowder, John M. Clift, Kelly T.

Crowder, Chad E. Daugherty, Joshua L. Gregston, Bryan L. Karns, Duke R. Keeling,

Michael P. Lotdahl, Matthew D. McCombs, Matthew W. McNabb, Freddie A. Moore,


                                                2
            Case 5:20-cv-01210-G Document 1 Filed 12/01/20 Page 3 of 8




Dustin P. Myers, Charles M. Peak, Rodney K. Peters, Jeffrey D. Peyton, Richard T.

Prather, Jonathan E. Renepe, John C. Seyler, Blair A. Smith, David D. Smith, Todd W.

Smith, Nicholas C. Timmons, Tyler C. Tompkins, Travis K. Triplett, Michael Wise, Brett

Wright, and David D. Wright are current or former employees of the defendant City of

Chickasha, Oklahoma (“City” or “Chickasha”) in the Chickasha Fire and Emergency

Medical Service Department (“Department”). The plaintiffs are similarly situated because

they have been subject to the same policy and/or practice, described below, whereby the

defendant failed to include Longevity Payments in their regular rate of pay for purposes

of calculating overtime.

       4.      Pursuant to 29 U.S.C. §§ 216(b) and 256, the named plaintiffs herein have

each executed and hereby filed with the Court their respective consents in writing to

become a party-plaintiff in this action, which are appended hereto as Exhibit 1. Should

other individuals similarly situated seek to join this action, their consents will be filed

with the Court. These written consent forms set forth each plaintiff’s name and intent to

be party to this suit.

       5.      The defendant in this action is the City of Chickasha, Oklahoma, which has

a principal place of business within the City of Chickasha.

       6.      Defendant City of Chickasha is, and has been at all times material herein, a

“public agency” and an “employer” within the meaning of 29 U.S.C. §§ 203(x) and

203(d).




                                               3
             Case 5:20-cv-01210-G Document 1 Filed 12/01/20 Page 4 of 8




                                           FACTS

       7.      From November 16, 2017, as well as before and continuing to date, while

working as fire fighters and emergency responders in the City of Chickasha’s Fire and

EMS Department, plaintiffs have been regularly assigned to work a recurring schedule of

24 hours on duty and 48 hours off duty.

       8.      The City has adopted a 14-day FLSA work period, pursuant to 29 U.S.C. §

207(k), with a corresponding overtime threshold of 106 hours in each work period.

Accordingly, under the FLSA, the City must pay plaintiffs one and one-half times their

“regular rate” of pay for all work suffered or performed in excess of 106 hours during

each 14-day work period. See 29 U.S.C. §§ 207(a), 207(k).

       9.      As a result of the plaintiffs’ recurring schedule, the City regularly suffers or

permits plaintiffs to work in excess of the applicable 106-hour overtime threshold in a 14-

day work period.

       10.     For example, in a 14-day work period in which plaintiffs work five

regularly scheduled 24-hour shifts, defendant has suffered or permitted at least 120 hours

of work, including at least 14 hours of overtime work beyond the 106-hour overtime

threshold.

       11.     In addition to their base rates of pay, plaintiffs earn certain contractual

incentive payments pursuant to the governing collective bargaining agreement (“CBA”).

       12.     One of the contractual incentives under the CBA, called “Longevity Pay,”

is paid as a lump sum on the first regularly scheduled payroll in December. It is




                                               4
             Case 5:20-cv-01210-G Document 1 Filed 12/01/20 Page 5 of 8




calculated at $7.00 per month per year of service. Both the amount and payment of

Longevity Pay are set by contract, and therefore it is a non-discretionary bonus.

       13.     As a non-discretionary bonus, Longevity Pay must be included in the

regular rate of pay when calculating overtime compensation. See 29 C.F.R. § 778.207(b);

29 C.F.R. § 778.211; see also Featsent v. City of Youngstown, 70 F.3d 900, 902-905 (6th

Cir. 1995) (nondiscretionary longevity payments pursuant to a collective bargaining

agreement and City ordinance must be included in the regular rate); Moreau v.

Klevenhagen, 956 F.2d 516, 521 (5th Cir. 1992) (longevity payments that are required by

an ordinance and a bargaining agreement may not be excluded from the regular rate),

aff'd, 123 L. Ed. 2d 584, 113 S. Ct. 1905 (1993).

       14.     However, for the time period of October 16, 2017, as well as before, and

continuing through the present and ongoing, the City has failed and continues to fail to

incorporate the Longevity Pay into plaintiffs’ regular rate of pay when calculating their

overtime compensation.

                                        COUNT I:

    VIOLATION OF SECTION 7 OF THE FAIR LABOR STANDARDS ACT

       15.     Plaintiffs reallege, and incorporate by reference herein, paragraphs 1 through

14 of the Complaint.

       16.     Section 7 of the FLSA, 29 U.S.C. § 207, as well as the regulations of the

U.S. Department of Labor, 29 CFR Part 778, et seq., require that all forms of remuneration

be included in the rate at which FLSA overtime is paid, with some limited exceptions.

Defendant has failed to include all remuneration/premium payments that are made in


                                             5
             Case 5:20-cv-01210-G Document 1 Filed 12/01/20 Page 6 of 8




addition to employees’ regular pay in the regular rates of pay at which overtime pay is

calculated for the plaintiffs as required under the law.

       17.     Defendant’s    failure   to   include   premium     payments/all     qualifying

remuneration in plaintiffs’ regular rates of pay violates section 207(a) of the FLSA. 29

U.S.C. § 207(a); 29 C.F.R. § 778.207(b) (non-overtime premiums must be included in the

regular rate at which overtime is paid). The failure to include these premium payments in

plaintiffs’ regular rates means that when plaintiffs are paid for overtime for working over

the applicable hourly threshold (106 hours for a 14-day work period), they are paid at a

rate that is below the rate mandated by the FLSA.

       18.     As a result of the defendant’s willful and purposeful violations of the FLSA,

there have become due and owing to the plaintiffs an amount that has not yet been

precisely determined. The employment and work and pay records for the plaintiffs are in

the exclusive possession, custody and control of defendant, or defendant’s agents, and the

plaintiffs are unable to state at this time the exact amount owing to them, but from these

payroll records, plaintiffs will be able to ascertain the precise extent of these violations of

section 7(a) of the FLSA, 29 U.S.C. § 207(a). Defendant is under a duty imposed under

the FLSA, 29 U.S.C. § 211(c), and various other statutory and regulatory provisions to

maintain and preserve payroll and other employment records with respect to the plaintiffs

and other employees similarly situated from which the amount of defendant’s liability can

be ascertained.




                                              6
             Case 5:20-cv-01210-G Document 1 Filed 12/01/20 Page 7 of 8




       19.     Pursuant to 29 U.S.C. § 216(b), plaintiffs are entitled to recover liquidated

damages in an amount equal to their back-pay damages for the defendant’s failure to pay

overtime compensation.

       20.     The failure by defendant to properly pay compensation owed to each

plaintiff is a knowing, willful and reckless violation of 29 U.S.C. § 207 within the meaning

of 29 U.S.C. § 255(a).

       21.     Plaintiffs are entitled to recover attorneys’ fees and costs under 29 U.S.C. §

216(b).

                                 PRAYER FOR RELIEF

       Wherefore, the plaintiffs pray that this Court grant relief against the defendant as

follows:

       (a)     Enter a declaratory judgment declaring that the defendant have willfully and

wrongfully violated their statutory and legal obligations and deprived plaintiffs and all

others who are similarly situated of their rights, privileges, protections, compensation,

benefits, and entitlements under the law, as alleged herein;

       (b)     Order a complete and accurate accounting of all the compensation to which

the plaintiffs and all others who are similarly situated are entitled;

       (c)     Award plaintiffs and all others who are similarly situated monetary damages

in the form of back pay compensation and benefits; unpaid entitlements; liquidated

damages under federal law equal to their unpaid compensation; plus pre-judgment and

post-judgment interest;




                                               7
            Case 5:20-cv-01210-G Document 1 Filed 12/01/20 Page 8 of 8




      (d)     Award plaintiffs and all others who are similarly situated their reasonable

attorneys’ fees to be paid by the defendant, and the costs and disbursements of this action;

and

      (e)     Grant such other legal and equitable relief as may be just and proper.

                               JURY TRIAL DEMAND

      Plaintiffs hereby demand a jury trial in this action.



Date: November 16, 2020                   Respectfully submitted,


                                          /s/ Douglas D. Vernier
                                          Douglas D. Vernier, Esq., OBA #18615
                                          ATTORNEY AT LAW, P.C.
                                          5601 N.W. 72nd Street, Suite 178-O
                                          Oklahoma City, Oklahoma 73132
                                          Telephone: (405) 843-9675
                                          dvernierlawok@cox.net

                                          Diana J. Nobile, Esq.
                                          (seeking admission pro hac vice)
                                          John W. Stewart, Esq.
                                          (seeking admission pro hac vice)
                                          McGILLIVARY STEELE ELKIN LLP
                                          1101 Vermont Ave., NW, Suite 1000
                                          Washington, D.C. 20005
                                          Tel: (202) 833-8855
                                          Fax: (202) 452-1090
                                          djn@mselaborlaw.com
                                          jws@mselaborlaw.com

                                          Counsel for Plaintiffs




                                             8
